PER CURIAM.
Dino Mareellus Giles, a federal prisoner, appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing Giles’ petition filed under 28 U.S.C. § 2241 (2000), and the court’s order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Giles, No. CA-04-65-1-IMK (N.D.W. Va. Apr. 28, 2005; May 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED